NOT FOR PUBLICATION

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


LARA M. SANDERS,                                       CIVIL ACTION NO. 19-996 (JLL)

       Plaintiff,                                               OPINION & ORDER

       V.


CACH, LLC, et at.,

       Defendants.



LINARES, Chief District Judge

       IT APPEARING THAT:

       1.     Cunently pending in this action to recover damages for alleged violations

of the Fair Debt Collection Practices Act and the Fair Credit Reporting Act is the

defendants’ motion pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6) to

dismiss the complaint. (ECF Nos. 10, 11.) The plaintiff has filed opposition to the

motion. (ECF No. 16.)

       2.     The Court resolves the defendants’ motion to dismiss upon a review of the

papers and without oral argument. See L. Civ. R. 78.1(b). In addition, although the

Court previously extended the time for the defendants to file a reply (ECF No. 18), the

Court determines that such a reply is not necessary for the Court to reach its
determination here. For the following reasons, the motion is administratively terminated

without prejudice, and the plaintiff is granted leave to file an amended complaint.

       3.      In response to the defendants’ motion to dismiss, the plaintiff seeks leave to

amend the complaint: (a) to add certain allegations in order to clarify that the debt in

issue arises from a consumer debt involving a personal credit card (ECF No. 16 at 2); (b)

to correct an inadvertent reference to 15 U.S.C.      §   l692g in the complaint (Id. at 3); and

(c) “to better reflect the facts of this case” (id. at 5).

       4.      The Court has the inherent power to control the docket. See Landis v.

Am. Co., 299 U.S. 248, 254 (1936); Rob v. Gen. Dev. Corp., 949 F.2d 695, 702 (3d             cir.
1991). In the interests ofjustice and for administrative purposes, the plaintiff should be

permitted to amend her complaint at this juncture before the defendants’ motion to

dismiss is resolved by the Court, thereby providing a clearer picture of what the plaintiff

is attempting to assert in support of this action. See Fed. R. Civ. P. 15(a). For good

cause shown:




                                                 2
       IT IS THEREFORE on this           15th       day of May, 2019, ORDERED that the

defendants’ motion to dismiss the complaint (ECF No. 10) is ADMINISTRATIVELY

TERMINATED without prejudice; and it is further

       ORDERED that the plaintiff is directed to file an amended complaint within

fourteen (14) days of the entry of this Order; and it is further

       ORDERED that if the plaintiff fails to file an amended complaint, then the

defendants are granted leave to renew their original motion to dismiss by: (1) filing a new

notice of motion; and (2) referring to the papers that were previously filed in support of

their original motion to dismiss.




                                                      /

                                                     JOSE L. LINARES
                                                     Chief Judge, United States District Court




                                                3
